Citation Nr: 0908940	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  06-37 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial disability rating higher than 20 
percent for diabetes mellitus with hypertension, proteinuria, 
erectile dysfunction and dry eyes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 1967 to September 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  

In March 2008, the Veteran appeared at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is of record.  

The Board refers the Veteran's service connection claim for 
depression secondary to diabetes mellitus, raised during 
Board hearing, to the RO for appropriate action.  

In September 2008, the RO assigned a separate rating of 30 
percent for diabetic nephropathy and hypertension.  These 
issues will not be addressed as they are not currently in 
appellate status.  

In May 2008, the Board remanded the issue for further 
development.  As the requested development has been 
completed, no further action to ensure compliance with the 
remand directive is required.  Stegall v. West, 11 Vet. App. 
268 (1998).


FINDING OF FACT

Diabetes mellitus does not require insulin and restricted 
activities.




CONCLUSION OF LAW

The criteria for an initial disability rating higher than 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.119, Diagnostic 
Code 7913 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  

Also, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication and post adjudication, 
content-complying VCAA notice by letters, dated in November 
2003, March 2006 and June 2008.  Where, as here, service 
connection has been granted and an initial rating has been 
assigned, the claim of service connection have been more than 
substantiated, the claim has been proven, thereby rendering 
38 U.S.C.A. §5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Once the claim of service connection have been 
substantiated, the filing of a notice of disagreement with 
the RO's decision, rating the disabilities, does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further 
VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is 
no longer applicable in the claim for an initial higher 
rating.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 
21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. 
App. 128, 136 (2008).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has afforded the Veteran a VA 
examination most recently in July 2008.  

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Factual Background

Private medical records in October 2001, show a history of 
eye surgery.  On private evaluation in May 2004, the Veteran 
complained of blurry vision.  Physical examination shows far 
vision on right was 20/40, corrected was 20/20, uncorrected 
near vision was 20/100.  Uncorrected far vision on the left 
was 20/40, corrected was 20/20 and uncorrected near vision 
was 20/100.  There was no diplopia, the examiner indicated 
visual field examination was within normal limits and there 
was no evidence of diabetic retinopathy.  The examiner opined 
the Veteran had dry eyes due to diabetes mellitus.  The 
subjective factors were blurred vision and the objective 
factors were corneal epithelium erosion.  

On VA examination in March 2004, there was no ketoacidosis, 
there was progressive weight loss and tingling and numbness 
of hands.  The Veteran was treated with sugar control.  
Examination of the right and left eyes were within normal 
limits.  Motor and sensory functions were within normal 
limits.  

On VA examination in July 2005, the examiner noted the 
Veteran was easily fatigued and had to quit his job.  In 
August 2005, the Veteran claimed that diabetes has interfered 
with his work.  

In March 2008, the Veteran testified that he is easily 
fatigued, sees his doctor every three months and retired 
early due to his fatigue.

On VA examination in July 2008, the examiner noted there was 
no history of hospitalization or surgery associated with 
diabetes and there were no episodes of hypoglycemic reactions 
or ketoacidosis.  The Veteran was instructed to follow a 
restricted diet, was not restricted in his ability to perform 
strenuous activities and had dry eyes and erectile 
dysfunction due to diabetes.  The Veteran was currently 
employed as a truck driver and did not lose time from work in 
the last twelve months.  He was on medication, Glyburide, for 
his diabetes and did not have visual impairment.  His genital 
exam was normal.  

In an addendum that same month, there was no diabetic 
retinopathy, with best corrected visual acuity of 20/20 in 
both eyes.  



Analysis

Diabetes mellitus is currently rated 20 percent disabling 
under 38 C.F.R. § 4.119, Diagnostic Code 7913.  The criteria 
for the next higher rating under DC 7913, 40 percent, are 
insulin dependence, restricted diet, and regulation of 
activities.  The Board observes that under Note (1), 
compensable complications of diabetes are separately 
evaluated unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.

Competent medical evidence is required to establish 
"regulation of activities," namely, avoidance of strenuous 
occupational and recreational activities, under Diagnostic 
Code 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 364 
(2007).

The medical evidence does not show insulin dependence and 
regulation of activities.  In the absence of insulin 
dependence and regulation of activities, the criteria for the 
next higher rating have not been met at any time during the 
appeal period.

As for the Veteran's hypertension and proteinuria, as 
mentioned earlier, a separate rating has been assigned for 
diabetic nephropathy and hypertension.  These issues need not 
be addressed as they are not currently in appellate status.  

As for erectile dysfunction, the disorder is not listed in 
the Rating Schedule; however, when an unlisted condition is 
encountered, it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. §§ 4.20, 4.27.  As such, 
the Veteran' service-connected disability of erectile 
dysfunction has been rated under Diagnostic Code 7522, which 
provides for a compensable 20 percent rating for deformity of 
the penis with loss of erectile power.  Additionally, such 
Diagnostic Code provides that entitlement to special monthly 
compensation under 38 C.F.R. § 3.350 should be considered.  
The evidence does not show genital deformity and Veteran has 
been granted special monthly compensation based on loss of 
use of a creative organ.  

As for dry eyes, although dry eyes associated with diabetes 
mellitus were noted on VA examination in July 2008, the 
examination shows no visual impairment.  In the absence of 
evidence of present visual impairment associated with 
diabetes mellitus, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

As the preponderance of the evidence is against the claim for 
increase, the benefit-of-the-doubt standard does not apply.  
38 C.F.R. § 5107(b).

Extraschedular Rating

In an exceptional case where the schedular standards are 
found to be inadequate, the RO is authorized to refer the 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular rating commensurate with the average earning 
capacity impairment.  38 C.F.R. § 3.321(b)(1).  The criterion 
for referral is a finding that the case presents an 
exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical 
application of regular schedular standards.  Although the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.

In this case, the evidence does not indicate the presence of 
the required frequent hospitalization or marked interference 
with employment.  So, given the lack of evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board finds no basis to refer this case for consideration 
of an extraschedular rating.




ORDER

An initial rating higher than 20 percent for diabetes 
mellitus is not warranted.  



____________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


